             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
ROBERT M. MUMMA, II,                    :    Civil No. 1:19-CV-01194
                                        :
            Appellant,                  :
                                        :
            v.                          :
                                        :
DOUBLE M DEVELOPMENT, et al.,           :
                                        :
            Appellees.                  :    Judge Jennifer P. Wilson
                                   ORDER
      AND NOW, on this 31st day of January, 2020, for the reasons set forth in

the accompanying memorandum, IT IS ORDERED that the Appellees’ motions to

dismiss (Docs. 2, 10) are DENIED. IT IS FURTHER ORDERED that Appellee

Double M Development’s motion for an expedited hearing on its motion to dismiss

(Doc. 4) is DENIED AS MOOT.

                                     s/Jennifer P. Wilson
                                     JENNIFER P. WILSON
                                     United States District Court Judge
                                     Middle District of Pennsylvania
